Citation Nr: 0614905	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04 36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from September 1966 
to September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Review of the record discloses that, despite a December 2002 
VCAA-type letter from the RO, the veteran was not asked to 
provide any evidence in his possession that pertains to the 
claims, and has not been adequately advised as to what he was 
responsible for submitting.  See Quartuccio, supra.  The 
Board will therefore remand this appeal in order to ensure 
that the veteran receives the due process to which he is 
entitled in connection with these issues.

The Board notes that a recent decision by the United States 
Court of Appeals for Veterans Claims (Court) specifies that 
VCAA notification to the veteran applies to all five elements 
of a service connection claim.  As previously defined by the 
Court, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
remand, the RO must ensure that VA's duty to notify, as 
clarified by the Court in Dingess, is fulfilled.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claims; 
(2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the 
claimant to provide any evidence in 
his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio, 
supra.  The notification must also 
include notice regarding a 
disability rating and an effective 
date for the award of benefits that 
will be assigned should service 
connection be awarded.  See Dingess, 
supra.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

